—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 3, 1999, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his sentence should be vacated because the sentencing court failed to set forth, on the record, its reasons for finding that his “history and character * * * and the nature and circumstances of his criminal conduct indicate that extended incarceration and lifetime supervision *692of the defendant will best serve the public interest” (Penal Law § 70.10 [2]). This claim is unpreserved for appellate review (see, People v Proctor, 79 NY2d 992; People v Oliver, 63 NY2d 973; cf., People v Morse, 62 NY2d 205), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit (see, People v Thomas, 255 AD2d 468; People v La Mountain, 249 AD2d 584; People v Batista, 235 AD2d 631; People v Turner, 234 AD2d 704; People v Brown, 157 AD2d 790, 792; People v Cunningham, 106 AD2d 683). Altman, J. P., Florio, Schmidt and Smith, JJ., concur.